Citation Nr: 0937600	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the reopened claim should be 
granted.

3.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.  Following 
the hearing, the claims were held open for 60 days to allow 
the Veteran to submit additional records relating to his 
hypertension claim.  In July 2009, the Veteran filed a motion 
for extension of time to submit the additional records, due 
to his mother's death, which he said had occurred in April 
2009.  The Board finds that holding the Veteran's claims open 
for the purpose of submitting additional evidence is 
unnecessary, as the records in question will be requested as 
explained in the REMAND section, below.  Thus, the Veteran 
will not be prejudiced by rendering a decision on these 
claims now.  

Based upon the disposition of the request to reopen the 
claim, the issue of service connection for hypertension, on 
the merits, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  An August 2003 rating decision denied service connection 
for PTSD and hypertension, and the decision was not appealed.

2.  The evidence relating to PTSD associated with the claims 
file subsequent to the August 2003 decision was either 
previously submitted for consideration, or otherwise relates 
to an already established fact, and does not raise a 
reasonable possibility of substantiating the PTSD claim.  

3.  The evidence relating to hypertension associated with the 
claims file subsequent to the August 2003 decision was not 
previously submitted for consideration, relates to an 
unestablished fact necessary to establish the claim, and 
raises a reasonable possibility of substantiating the 
hypertension claim.  

4.  The greater weight of the competent and probative 
evidence is against a finding that the Veteran has a current 
diagnosis of any kidney disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied a request 
to reopen a claim of entitlement to service connection for 
PTSD and hypertension, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.302 (2009).  

2.  The evidence relating to PTSD received subsequent to the 
August 2003 rating decision is not new and material, and the 
claim for service connection for PTSD is not reopened.  38 
U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for hypertension has been 
received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

4.  A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  It provided him with the basis for the previous denial 
of his PTSD and hypertension claims, and explained what types 
of evidence would constitute new and material evidence 
necessary to reopen those claims.  The letter informed the 
Veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence 
and/or information in his possession to the RO.  In addition, 
the letter described how VA calculates disability ratings and 
effective dates.  

The Board finds that the contents of the March 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Kent, supra.  In addition, the August 2006 rating 
decision and November 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), personnel records, and 
treatment records from the Seattle VA Medical Center (VAMC).  

Accordingly, with regard to the Veteran's PTSD and kidney 
condition claims, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

With regard to the Veteran's hypertension claim, based on the 
testimony provided by the Veteran at the June 2009 hearing 
before the Board, it is noted that VA's duty to assist also 
includes attempting to obtain additional private treatment 
records, as discussed in the Remand portion of this decision.

II.  New and Material Evidence to Reopen 
PTSD and Hypertension Claims
 
In April 2003, the Veteran raised a claim of entitlement to 
service connection for PTSD and hypertension.  These claims 
were denied in an August 2003 rating decision.  The Veteran 
did not file a timely appeal.  Consequently, the August 2003 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

In February 2006, the Veteran filed a request to reopen his 
claims for service connection for PTSD and hypertension.  The 
claims were denied in an August 2006 rating decision that is 
the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claims.  

It appears that the RO did not address the PTSD and 
hypertension claims on the merits in its August 2006 rating 
decision, as it held that no new and material evidence had 
been presented.  However, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final August 
2003 rating decision denying the Veteran's claims of 
entitlement to service connection for PTSD and hypertension 
included service treatment records (STRs), service personnel 
records, treatment records from the Seattle VAMC, and a VA 
examination from July 2003.       

There was no diagnosis or record of treatment for PTSD or 
hypertension during service, although the Veteran's blood 
pressure readings were slightly elevated at both the December 
1964 pre-induction examination (140/78) and at the September 
1966 separation examination (150/82).  The Veteran's service 
personnel records showed that he served as a warehouseman, 
and there is no indication that the Veteran was assigned to a 
combat unit, nor was he awarded any combat-related medals or 
badges.  The VAMC records confirmed that the Veteran had 
current diagnoses of PTSD and hypertension, but there were no 
treatment records for these conditions until 2003, many years 
after separation from service.  Finally, the July 2003 VA 
examiner stated that the Veteran reported symptoms of PTSD 
that, if the claimed combat stressors were verified, would 
substantiate a diagnosis of PTSD.       

Based on the above evidence, the PTSD and hypertension claims 
were denied.  Specifically, the RO in August 2003 determined 
that there was no evidence of combat experience, and the 
claimed PTSD stressors could not be verified.  Moreover, 
there was no evidence of hypertension either in service or 
within one year of separation from service.  

Evidence added to the record since the time of the last final 
denial in August 2003 includes additional records from the 
Seattle VAMC, statements from the Veteran's mother and 
brother, extensive descriptions of combat stressors from the 
Veteran, an analysis of the Veteran's records by a military 
records specialist, and testimony from the Veteran and his 
wife at a June 2009 Board hearing.  

First, with regard to the Veteran's PTSD claim, the military 
records specialist concluded that there was no documentation 
that the Veteran's unit (74th Ordinance Company, later 
redesignated as the 74th Supply Company) ever engaged in 
combat.  Moreover, the analyst was unable to locate the 
combat unit to which the Veteran claims he was assigned, and 
similarly named units either did not engage in combat in the 
area alleged, or required specializations that the Veteran 
did not possess.  Current VAMC records show that the Veteran 
continued treating for PTSD, and that the treatment providers 
attributed the condition to combat experience.  In an October 
2005 treatment note, the staff psychiatrist stated that, 
based on the Veteran's written narrative of combat experience 
in Vietnam, it was obvious that he was involved in intense 
combat.  The statements from the Veteran's mother and brother 
discuss the drastic change in the Veteran's behavior upon 
returning home from Vietnam.  Namely, they state that the 
Veteran had frequent nightmares about combat.  At the June 
2009 Board hearing, the Veteran stated that he drank alcohol 
for many years to deal with the trauma he experienced in 
Vietnam.  He further testified that he saw his friend, 
Charles Johnson, die, but was unable to provide any further 
information about his death or contact information of family 
members.  Finally, the Veteran submitted a very lengthy 
statement regarding his combat experiences, in February 2006.   

With regard to the Veteran's PTSD claim, the evidence added 
to the record since the previous August 2003 denial does not 
constitute new and material evidence.  Although it addresses 
continuity of PTSD symptoms since service, it does not relate 
to verification of the Veteran's stressors, which is an 
unestablished fact necessary to substantiate the claim.  He 
has provided detailed descriptions of his alleged combat 
experiences, but the newly submitted evidence does not 
provide documentation from sources other than the Veteran 
himself to corroborate that he actually engaged in combat or 
experienced combat-related trauma while in service.  The 
staff psychiatrist's statement that it is obvious from the 
Veteran's detailed descriptions of combat that he did, in 
fact, engage in combat does not suffice to corroborate the 
Veteran's claimed stressor under the regulations and judicial 
caselaw.  Further, the newly submitted evidence does not 
raise a reasonable possibility of substantiating the PTSD 
claim for the reason discussed above.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied, and the claim cannot be reopened.  

Next, with regard to the Veteran's hypertension claim, the 
Veteran testified at the June 2009 Board hearing that he was 
treated at Renton Hospital, now called Valley Medical Center, 
in 1966 or 1967, within one year after separation from 
service.  At that time, the Veteran stated he was working for 
and had health insurance through his employer, Boeing 
Aircraft.  Moreover, the Veteran testified that he had been 
seen at Auburn Hospital for various conditions for 30 years, 
and that the records might contain mention of hypertension.  

With regard to the Veteran's hypertension claim, the evidence 
added to the record since the previous August 2003 denial 
constitutes new and material evidence.  It addresses the 
issue of continuity and treatment within the presumptive 
period, which is an unestablished fact necessary to 
substantiate the claim.  Further, it is not redundant, as 
there have been no previous records or testimony regarding 
the Veteran's treatment for hypertension within the first 
post-service year.  Finally, it does raise a reasonable 
possibility of substantiating the hypertension claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

The Board will address the underlying issue of entitlement to 
service connection for hypertension in the Remand portion of 
this decision.

III.  Service Connection for Kidney Disorder

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).




The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he has a current kidney condition 
that is related to active service.  Specifically, at the June 
2009 Board hearing, he testified that, while working for 
Boeing after separation from service, he came home one day 
and noticed that onr of his testicles was enlarged.  He went 
to a doctor and was diagnosed with a kidney infection.  
Further tests revealed what looked like ground-up glass in 
his kidney.  The Veteran testified that the Viet Cong would 
put ground-up glass in their beer, and he suspected that he 
had drunk a beer with glass in it.  After that incident, the 
Veteran testified he continued to have blood in his urine, 
but he was not currently taking any medication for the 
condition.  




The STRs show that, at the pre-induction examination in 
December 1964, the Veteran checked a box indicating that he 
had "kidney stones or blood in urine."  However, there is 
no other notation about a kidney condition in the STRs.  
Indeed, the September 1966 separation examination report is 
negative for any kidney condition, and on the history form, 
the Veteran checked "no" next to "kidney stone or blood in 
urine." 

Following separation from service, there are no records 
regarding treatment for, or diagnosis of, a kidney 
abnormality.  Accordingly, the greater weight of the 
probative evidence is against finding that the Veteran has a 
current kidney disorder.  As a result, the claim must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board recognizes that the Court has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the overall record fails to support a diagnosis of the 
claimed disability, that holding would not apply.

In addition to the competent medical evidence regarding the 
existence of a diagnosis, the Board has considered the 
Veteran's statements regarding his symptoms, and finds that 
neither the medical evidence nor his statements establish the 
existence of a current disability.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 


Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's report of blood in his 
urine and an enlarged testicle is found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  The STRs show no evidence of any kidney 
condition in active service.  Following service, there is no 
documentation of treatment for a kidney condition or for the 
symptoms that he relates to the alleged kidney condition.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for any kidney condition is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements. 

In view of the foregoing, the weight of the evidence is 
against a finding that the Veteran has a kidney disorder, 
which is an essential element to a successful service 
connection claim.  See Hickson, 12 Vet. App. at 253 (1999).  
Therefore the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.
 

ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for PTSD is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
reopened and, to this extent only, the appeal is granted.

Service connection for a kidney disorder is denied.  


REMAND

The VCAA, described above, enhanced VA's duty to notify and 
assist claimants in substantiating their claims for VA 
benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

As much as the Board would prefer to resolve the appeal with 
regard to the Veteran's hypertension claim at this time, 
preliminary review reveals that the information in the record 
before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the 
opinion that VA's duty to assist includes attempting to 
obtain additional medical records.

As stated above, the Veteran testified at the June 2009 Board 
hearing that he was treated at Renton Hospital for 
hypertension in 1966 or 1967, within one year after his 
separation from service.  Renton Hospital, he stated, no 
longer exists, but is now called Valley Medical Center.  
Moreover, the Veteran said he received treatment at Auburn 
Hospital for 30 years, and records from that facility may 
show the existence of hypertension for many years.  No 
attempts have been made to obtain such records, and the Board 
finds that an attempt to obtain those records is necessary to 
render a decision in the Veteran's hypertension claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to 
obtain additional information regarding 
the location and address of Valley Medical 
Center and Auburn Hospital, as well as the 
necessary authorizations for release of 
their records.  Thereafter, request and 
obtain any and all records from Valley 
Medical Center and Auburn Hospital 
relating to the treatment of the Veteran 
for hypertension.
	
2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


